Citation Nr: 0027572	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  99-02 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2. Entitlement to a total evaluation based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Cynthia  A. Skow, Counsel



REMAND

The appellant served on active duty from July 1967 to May 
1970.  He is service connected for PTSD (30%), lumbar strain 
with limitation of motion (20%), sarcoid with granulomatus 
with uveitis (10%), and superficial scars of the arms, 
buttocks, and scalp (0%).

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from October 1997 and February 1998 rating 
decisions of the Montgomery, Alabama, Department of Veterans 
Affairs Regional Office (VARO), which denied a 100 percent 
rating based on individual unemployability and an increased 
rating for PTSD, respectively.

As an initial matter, the Board notes that the claims are 
well grounded as the appellant asserts that the PTSD 
evaluation should be increased and as he asserts he 
unemployable because of the severity of this disorder.  38 
U.S.C.A. § 5107(a) (West 1991).  See Caffrey v. Brown, 
6 Vet.App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet.App. 629, 631-632 (1992).

Once a claimant has presented a well grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  In this case, the Board finds that all relevant facts 
have not been properly developed, and that all evidence 
necessary for equitable resolution of the issues on appeal 
have not been obtained.

First, a comprehensive VA psychiatric examination 
contemporaneous with the claim for increase for PTSD should 
be obtained.  See Littke v. Derwinski, 1 Vet.App. 90 (1990).  
Although there is other medical evidence of record, a VA 
examination for compensation purposes has not been performed 
and is invaluable in evaluating claims for increase as the 
examiner is charged with providing the necessary medical 
information to enable rating personnel to rate the disability 
at issue under the applicable schedular criteria.  
Furthermore, the Board finds that further physical 
examinations relating to the appellant's other service- 
connected disorders, along with an opinion from the 
examiner(s) as to functional and industrial impairment caused 
by the service-connected disabilities, is needed in order for 
the Board to fairly consider the TDIU claim .  The Board has 
a duty to assist.  See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991) (duty to assist may include contemporaneous and 
comprehensive VA medical examination).  "The Court notes that 
when a TDIU claim is presented, a VA examining physician 
should generally address the extent of functional and 
industrial impairment from the veteran's service-connected 
disabilities."  Gary v. Brown, 7 Vet. App. 229, 232 (1994); 
citing Martin (Roy) v. Brown, 4 Vet. App. 136, 140 (1993).

Second, the appellant receives Social Security Administration 
disability benefits according to an award letter dated 
January 1998.  However, the records pertaining to this grant 
of disability benefits are not associated with the award 
letter.  These records must be obtained, and considered,  in 
order for the VA to have discharged its duty to assist the 
claimant.  Murincsak v. Derwinski, 2 Vet.App. 363 (1992).

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's 
decision that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following actions:

1.  VARO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  VARO should obtain the VA medical 
records for treatment of the appellant's 
service-connected disabilities since 
January 1997, which have not already been 
associated with the claims folder.

3.  The appellant should be afforded 
appropriate VA medical examinations for 
all service- connected (non-psychiatric) 
disabilities for the purpose of 
ascertaining the severity of the service-
connected disabilities and the functional 
impairment due to the service-connected 
disabilities.  The examiner(s) is 
requested to express a medical opinion as 
to the degree of functional and 
industrial impairment.  The examiner's 
report should also include a complete 
rationale for all conclusions reached.  
The claims folder should be made 
available to the examiner(s) for review .

4.  The appellant should be scheduled for 
a VA psychiatric examination.  The claims 
folder, to specifically include a copy of 
the psychiatric rating criteria, 
effective November 7, 1996, should be 
made available to the examiner for review 
prior to the examination.   All indicated 
tests should be accomplished and all 
clinical findings should be reported in 
detail.  The examiner must assign a 
numerical code under the Global 
Assessment of Functioning Scale (GAF) and 
should include a definition of the 
numerical code assigned.  The examiner 
must provide a comprehensive report 
containing full rationale for any opinion 
expressed, including the degree of 
functional and industrial impairment 
presented by the appellant's service-
connected PTSD.

5.  After the aforementioned actions are 
completed, VARO should readjudicate the 
issues on appeal, with consideration of 
any newly obtained evidence.  To the 
extent the benefits sought are not 
granted, the appellant and his 
representative should be provided with a 
supplemental statement of the case.  This 
document should include reasons and bases 
for the holding.  Thereafter, the 
appellant and his representative shall be 
afforded a reasonable period of time 
within which to respond.
VARO is reminded that, in order for a disability examination 
to be adequate for compensation purposes, the report must 
contain sufficient detail and, if the report does not contain 
sufficient detail, the report must be returned as inadequate 
for evaluation purposes.  38 C.F.R. § 4.2 (1999); see also 
Stegall v. West, 11 Vet.App. 268 (1999)(if the Board remand a 
claim for further development but he Secretary fails to 
comply with the terms of the remand, the Board errs in 
failing to insure compliance).

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by VARO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the VAROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.



		
	C.P. RUSSELL
Veterans Law Judge
	Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




